El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
*467El apelante fue convicto de transportar, con destino al consumo humano, leche de vaca adulterada con agua, y sen-tenciado a pagar veinticinco dólares de multa. Admitió que la leche resultó adulterada y que era destinada al consumo humano, pero alega que los hechos prohados no constituyen delito alguno, invocando el artículo 61 del Reglamento de Sanidad núm. 96, promulgado por el Gobernador el 26 de septiembre de 1937. De conformidad con el citado artículo, la persona que tenga la leche en su poder quedará exenta de responsabilidad si se comprobare que la recibió en el mismo envase en que se encontraba al tomarse la muestra sin que hubiere alterado sus tapas o precintos, si los tuviere. En efecto, la evidencia concluyentemente estableció que los ja-rrones de leche ocupados al apelante mientras los conducía por Cataño para entregarlos al depósito de leche de Eligió de Jesús, venían tapados y las tapas fijas con cadenas y candados, y que una llave de cada candado la tenía la va-quería y la otra el citado dueño del depósito de leche, de suerte que el apelante no podía abrir los jarrones sin des-truir los candados. Es evidente, pues, que el caso del ape-lante está comprendido dentro de los términos del artículo 61 del Reglamento de Sanidad núm. 96.
La Ley núm. 81 Para Reorganizar el Servicio de Sani-dad, aprobada el 14 de marzo de 1912, pág. 126, impone a la Junta Insular de Sanidad el deber de prescribir reglamentos “para regir el transporte de leche y otros productos de va-querías.” La cuestión a determinar es si la Junta. Insular de Sanidad se excedió en los poderes que le delegó la Asam-blea Legislativa a virtud de la Ley núm. 81 de 1912, en vista de lo dispuesto en la sección 1 de la Ley núm. 77 aprobada el 12 de agosto de 1925, pág. 559, que dice:
■‘Toda persona que adulterare o diluyere, leche y toda persona que la vendiere ... o que la transportare . . . con el fin de dedi-carla al consumo humano . . . será culpable de delito menos grave (misdemeanor) y convicta que fuere, castigada en la primera vio-*468lacióti eon multa no menor de veinticinco (25) dólares, ni mayor de (100) dólares.”
La sección que acabamos de transcribir declara constitntivo de delito la transportación de lecbe adulterada con el fin de dedicarla al consumo humano, sin que la intención criminal sea un elemento del delito. Consecuentemente, el que se dedica a la transportación de leche de vaca para el consumo humano asume el riesgo de incurrir en el delito si la leche resulta adulterada, aunque el porteador ni directa ni indirectamente haya intervenido con el producto ni tenga conocimiento al transportarlo de que estaba adulterado. Pueblo v. Cartagena, 37 D.P.R. 457; Pueblo v. Román, 60 D.P.R. 637, y Pueblo v. González, 63 D.P.R. 144.
Al disponer la Junta Insular de Sanidad por el artículo 61 del Reglamento de Sanidad núm. 96 que el porteador de leche adulterada que cumpla con las disposiciones del ar-tículo 61 no incurre en el delito definido en la sección 1 de la Ley núm. 77 de 1925, está intercalando una excepción y consecuentemente enmendando la citada sección 1, o lo que es lo mismo, está ejercitando la facultad de legislar. Una cosa es delegar el poder para hacer una ley, el cual necesa-riamente envuelve el uso de discreción para determinar cómo debe ser la ley, y otra muy distinta es el conferir autoridad o discreción para aprobar reglamentos en armonía con la ley a los efectos de su ejecución. Lo primero no puede hacerse sin violar el artículo 25 de la Ley Orgánica, que confiere to-dos los poderes legislativos locales en Puerto Rico, con ex-cepción de lo que de otro modo se disponga en la Ley Orgá-nica, a la Asamblea Legislativa de Puerto Rico, la cual no puede delegarlos.1 En cuanto a lo segundo, ninguna obje-ción válida puede oponerse. Field v. Clark, 143 U. S. 649; *469Caha v. United States, 152 U. S. 211; United States v. Grimaud, 220 U. S. 506; El Pueblo v. Ortiz, 29 D.P.R. 424; y Pueblo v. Carril, 41 D.P.R. 266.
No siendo válido el artículo 61 del Reglamento de Sani-dad núm. 96, en tanto en cnanto exonera de responsabilidad criminal al porteador que transporta la leche dentro de las condiciones expresadas, procede la confirmación de la sen-tencia.

(1)Oomo dice Burdick en su obia “The Law of the American Constitution," pág. 151, existe una excepción a la regla que prohíbe la delegación de poderes legislativos que es tan generalmente reconocida como la regla misma. Esa ex-cepción es en favor de la concesión del poder de gobierno propio local a los mu-nicipios.